Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in this application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 2, 6, 7 recite collect device data obtained from a device and provide, to an outside, distribution data that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data.  
Independent claim 5 recites collect device data transmitted from a device and provide, to a data usage server, distribution data that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data and provide a service corresponding to the 
For claims 1, 2, 5, 6, 7, the limitation of providing distribution data that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “provide” in the context of this claim encompasses the user manually providing collected/observed data to an outside source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  For claim 5, the limitation provides a service corresponding to the precision and the content of processing in the ancillary information using the distribution data provided from the data collection server as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “provide” in the context of this claim encompasses the user manually providing a service that corresponds to the observed/collected device data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using one or more devices to perform the abstract idea(s). The computing device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). The other additional elements of collect device data represent mere extra-solution activity to the judicial exception. The additional elements of collecting device data represents mere data gathering steps. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 2, 5, 6, 7 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, collect device data, represent insignificant extra solution activity of mere data gathering that amount to simply 

Dependent claim 3-4, 8-11 recite the same abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 3, 8 recite the additional limitation of accumulate the distribution data. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step of manually accumulated distribution data an writing down the observations on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3 and 8 are not patent eligible.
Claims 4 and 9 recite the additional limitation wherein the ancillary information further includes at least one of a time, a unit, a resolution, a manufacturer, or a model number. This judicial exception is not integrated into a practical application. The additional limitation merely indicates a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps are performed. Claims 4 and 9 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claims 10 and 11 recite the additional limitation generate new distribution data by referring to a plurality of distribution data and set the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data. The additional element represents a further mental process step of manually observing the precision of the ancillary information of referenced distribution data and then manually generating new distribution, on pencil and paper, where precision is lower than the observed precision from the ancillary information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 10 and 11 recite an abstract idea and is ineligible 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 


Claim Rejections - 35 USC § 102

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaashua et al., US 2016/0342906 (hereinafter Shaashua).

For claims 1, 6, 7, Shaashua teaches a server device comprising: 
a collector configured to collect device data obtained from a device (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection); and 
a provider configured to provide, to an outside, distribution data (see Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents provide, to an outside, distribution data) that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data (see [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data,). 

For claim 2, Shaashua teaches a server device comprising: 
a collector configured to collect distribution data (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection) that includes device data and ancillary information including precision of the device data and a content of processing of the device data, the distribution data being obtained from a device (see [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data,); and 
a provider configured to provide, to an outside, the distribution data collected by the collector (see Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents provide, to an outside, distribution data). 


an accumulator configured to accumulate the distribution data, wherein from among the distribution data accumulated in the accumulator, the provider provides distribution data requested from the outside (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection). 

For claim 4, Shaashua teaches the server device according to claim 1, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” represents model number). 

For claim 5, Shaashua teaches a data distribution system comprising: 
a device (see Fig. 1B, [0032], 102A-C); 
a data collection server (see Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and 
a data usage server (see [0032], “integration interface 114 (e.g., mobile or web)”...runs on a local computing device,” [0037], [0042]), wherein 
the device comprises a transmitter configured to transmit device data (see [0033] – [0034], “The IoT devices 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein”), the data collection server comprises: 
a collector configured to collect the device data transmitted from the device (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection); and 
a provider configured to provide, to the data usage server, distribution data (see Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents providing to the data usage server) that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data (see [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data,), and 
the data usage server comprises a service provide configured to provide a service corresponding to the precision and the content of processing in the ancillary information using the distribution data provided from the data collection server (see [0067], Fig. 7, [0133] - [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” and “derivative record may include other predictive, trending, and/or comparative analytics” representing providing a service). 

For claim 8, Shaashua teaches the server device according to claim 2, further comprising: an accumulator configured to accumulate the distribution data, wherein from among the distribution data accumulated in the accumulator, the provider provides distribution data requested from the outside (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection). 

For claim 9, Shaashua teaches the server device according to claim 2, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data . 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2016/0342906 (hereinafter Shaashua) in view Cardno et al., US 2011/0261049 (hereinafter Cardno).

For claim 10, Shaashua teaches the server device according to claim 1, further comprising: a processor configured to generate new distribution data by referring to a plurality of the distribution data (see [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  Cardno teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0591] “purpose of a spatial visual design is to present an overview of large scale numerical data in one spatial display (i.e. a space) for understanding, monitoring and analyzing the data,” [0653], “visualize the overall pattern associated with the output” where generation of visual overview or overall pattern of sensor data represents generated distribution data in a lower precision than received ancillary sensor information data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Cardno to allow a user to gain insight from the overview of collected data (see Cardno, [0158], “a generic tool and can apply to multiple business areas that require decisions based on and understanding massive amounts of data,” [0260], “assist the end user in obtaining data associated with a theme, wherein the theme may be focused on objectives that have been derived from the data...enable a visual representation to be created that will enable an end user to more effectively understand the data that has been collated” [0591]).


a processor configured to generate new distribution data by referring to a plurality of the distribution data (see [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  Cardno teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0591] “purpose of a spatial visual design is to present an overview of large scale numerical data in one spatial display (i.e. a space) for understanding, monitoring and analyzing the data,” [0653], “visualize the overall pattern associated with the output” where generation of visual overview or overall pattern of sensor data represents generated distribution data in a lower precision than received ancillary sensor information data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Cardno to allow a user to gain insight from the overview of collected data (see Cardno, [0158], “a generic tool and can apply to multiple business areas that require decisions based on and understanding massive amounts of data,” [0260], “assist the end user in obtaining data associated with a theme, wherein the theme may be focused on objectives that enable an end user to more effectively understand the data that has been collated” [0591]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bearman et al., US 2009/0265106.
Guedali et al., US 2014/0244834.
Park et al., US 2019/0094827.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENSEN HU/Primary Examiner, Art Unit 2169